Title: From George Washington to Beverley Randolph, 4 April 1791
From: Washington, George
To: Randolph, Beverley



Sir,
Mount-Vernon, April 4th 1791.

The enclosed letter to Colonel Carrington, requesting him to meet me at Richmond on the 11th of the present month, is transmitted to your Excellency’s care to ensure the certainty of it’s conveyance, and I beg leave to request, if there is no other immediate and direct opportunity, that you may cause it to be forwarded to him by express. I have the honor to be, with great regard and esteem, Your Excellency’s most obedient Servant

G. Washington.

